DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11, 21-27, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 18-24 of copending Application No. 16/458,339 (U.S. Pub No. 20210001795). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the present application recites a crash sensor system for a vehicle that can operate in an autonomous mode, the vehicle having a front end, a rear end, a left side and a right side, the system comprising: an electronic control unit (ECU) comprising:
 a first accelerometer constructed and arranged to measure longitudinal acceleration of the vehicle during a severe impact event with the vehicle, a second accelerometer constructed and arranged to measure lateral acceleration of the vehicle during a severe impact event with the vehicle, and a processor circuit, and a LIDAR sensor and/or a camera electrically connected with the ECU and constructed and arranged to identify if an object is coming in close proximity to the vehicle and on a path where low severity impact event with the vehicle is expected, wherein the ECU is constructed and arranged to trigger an occupant restraint system of the vehicle in the event of a severe impact event with the vehicle as detected by at least the first and second accelerometers, and a plurality of satellite sensors electrically connected to the ECU and mounted at the front end, the rear end, the right side and the left side of the vehicle near or on an outer surface thereof  to detect low severity impact event with the vehicle that does not cause activation of the occupant restraint system, wherein the processor circuit is constructed and arranged to execute an algorithm to confirm, via data from the plurality of satellite sensors, whether the low severity impact event with the vehicle occurred, and wherein the processor circuit is constructed and arranged to execute the algorithm to confirm, if the expected low severity impact event with the vehicle had actually occurred.
Claim 1 of application 16/458,339 recites a crash sensor system for a vehicle,  the crash sensor system comprising: an electronic control unit (ECU), the ECU comprising an accelerometer arranged to measure longitudinal acceleration of the vehicle and output a longitudinal signal corresponding to the longitudinal acceleration of the vehicle a pair of front crash satellite sensors electrically connected to the ECU and mounted at a front of the vehicle, the pair of front crash satellite sensors configured to output longitudinal signals corresponding to the longitudinal acceleration of the vehicle ;and a plurality of side crash satellite sensors electrically connected to the ECU, the plurality of side crash satellite sensors comprising: a pair of right side crash satellite sensors  mounted at  on absolute values of the left side latitudinal signals and absolute values of the right side latitudinal signal.  Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661